Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/06/2020, this is a First Action Allowance on the Merits. Claims 1-7 are allowed in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

  EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner's reasons for allowance in response to application filed on 10/06/2020, assigned serial 17/064,002 and titled “Surface Finishing Apparatus”.
2.	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
a.	After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable. A hypothetical prior art rejection would require impermissible hindsight reasoning.
 Thus, it is found that the application is now in condition for allowance.
b.	Claims 1-7 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claim 1. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2006/0048364 to Zhang et al - which is directed to robot machining with a flexible manipulator has an end effector which may either hold the tool to perform the machining or the work piece to be machined. A signal representative of a force applied by said tool to said work piece is used to control either the relative motion between the tool and the work piece to give a controlled material removal rate (CMRR) or the relative position between the tool or the work piece to provide deformation compensation or both CMRR and deformation compensation. A force sensor provides the signal for deformation compensation. For CMRR the signal may be obtained from either a force sensor or the current flowing in the motor of the robot's spindle. The force sensor can be mounted either on the robot or together with either the tool or work piece adjacent to the robot.
US 4,355,447 to DiMatteo et al- which is directed to an automated system for finishing (grinding, sanding, milling, etc.) of flat, contoured or complex sculptured surfaces requires a high degree of positional dexterity in the finishing equipment. Such dexterity (as found typically in industrial robots) is usually accompanied by limited absolute positional accuracy in the equipment. If finishing accuracies for the final surface are to be greater than the absolute positional accuracy of the finishing equipment, then some type of active feedback control mechanism must be implemented. This mechanism must monitor the material thickness left to be removed and thereby modify and stop the material removal process at the proper level.
US 5,091,861 to Geller et al - which is directed to system for automatic finishing of machined parts comprising apparatus for defining a workpiece and finishing parameters thereof corresponding to a finishing task, apparatus for calculating a three-dimensional path about the workpiece along which a finishing tool is drawn in order to perform the finishing task, apparatus for testing the placement of the workpiece and for correcting the three-dimensional path to account for workpiece misplacement, and finishing apparatus operative to move the finishing tool along the three dimensional path in order to perform the finishing task.
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-7, are deemed allowable as depending either directly or indirectly from allowed independent claim 1.

c.	Therefore, Claims 1-7 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.                   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664